DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salaoru, Iulia, and Paul, Shashi, “Bistability in Electrically Writable Non-Volatile Polymer Memory Device” (herein Salaoru).

Regarding claim 1, Salaoru teaches an information storage system, comprising a solid surface with plurality of addressable locations, wherein each addressable location comprises a mixture of small molecules, and each mixture contains one set of small molecules per addressable location [Memory device comprises a glass substrate (i.e. solid surface) with an admixture of the small molecules TTF and TCNE, wherein a memory inherently has addressable locations. Salaoru at page “Experimental” subsection; Fig. 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salaoru in view of Tomizaki, Kin-ya, and Mihara, Hisakazu, “Phosphate-Mediated Molecular Memory Driven by Two Different Protein Kinases as Information Input Elements” (herein Tomizaki).

Regarding claim 3, Salaoru teaches the information storage system of claim 1. Salaoru doesn’t teach that the solid surface is a MALDI plate. In the same field of molecular/polymer memory, Tomizaki teaches a information storage system comprising a solid surface, wherein the solid surface is a MALDI plate [The molecular memory is formed using a microplate and MALDI mass spectrometry is used (i.e. a MALDI plate). See Tomizaki at Abstract; page 8347, right column, 1st and 2nd paragraphs]. Tomizaki teaches that this system improves molecular memory by improving diversity of input elements, mechanisms of information storage, and signal generation/readout [Tomizaki at page 8346, left column, 3rd paragraph]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the memory device of Salaoru to further be formed on (i.e. comprise) a MALDI plate (i.e. solid surface), as taught by Tomizaki, to improve the diversity of input elements, mechanisms of information storage, and signal generation/readout of the memory.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salaoru in view of Green et al., “A 160-kilobit molecular electronic memory patterned at 1011 bits per square centimeter” (herein Green).

Regarding claim 6, Salaoru teaches the information storage system of claim 1. Salaoru doesn’t teach that the storage system comprises more than 100 kbits of data. In the same field of molecular memory, Green teaches an information storage system comprising more than 100 kbits of data [The molecular memory comprises 160kbits. Green at page 414, left column, 1st paragraph]. As would have been recognized a person of ordinary skill in the art, a storage system with a larger capacity increases system performance, utility, and flexibility. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the storage system of Salaoru to comprise more than 100 kbits, as taught by Green, in order to increase the storage capacity and, thereby, performance, utility, and flexibility of the system.

Allowable Subject Matter
Claims 2, 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al., “A Small-Molecule-Based Ternary Data-Storage Device”, teaches a memory using an organic small molecule as the active material that exhibits ternary behavior increasing storage capacity.
Zhang et al. “Rational Design of Small Molecules to Implement Organic Quaternary Memory Devices” teaches a memory using organic small molecules to exhibit quaternary behavior further increasing storage capacity.
Bae et al., “Wafer-Scale Arrays of Nonvolatile Polymer Memories with Microprinted Semiconducting Small Molecule/Polymer Blends” teaches printing large-scale small molecules/polymer mixtures to create nonvolatile memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123